The opinion of the Court was by
Weston C. J.
It appears, that the plaintiff performed certain services and incurred certain expenditures in relation to a road in the plantation of Argyle, of which they had the ben*298efit. The greater part of his claim was paid by the State of Maine and by the trustees of Water-ville College. The balance has been recognized and liquidated by the assessors of Argyle; and the action has been brought upon their order, drawn for the amount. If there existed any fund, upon the strength of Which their powers might legally be called into exercise, they Were the constituted organs of the plantation, in reference to the subject matter ; and the plaintiff, to establish his claim, is under no necessity of going behind the adjustment made between the parties. They acted with full knowledge of what had been done. No suggestion of fraud is set up; nor is it pretended, that the assessors acted under any mistake or misapprehension. If they were duly authorized, both parties are bound. And it is neither necessary nor proper to unravel the proceedings, anterior to their settlement.
When this case was under consideration before, 16- Maine' R. 276, the money of non-residents, paid instead of labor and materials on account of the highway tax, was regarded as subject to the order of the assessors, on account of highway expenditures. And it is in our judgment equally so, whether it is paid the first year, or whether as authorized by law, it goes into the money tax of the following year. The money is liable to be expended on account of the highways, for which it was originally assessed. As assessors of plantations are held to perform all the duties, required of the selectmen of towns relating to highways, and are invested with the same powers, St. 1821, c. 118, <§, 22, we are of opinion, that when a fund, applicable to the highways, is assessed and in a train for collection, they may draw orders, on highway account,, to the amount of the fund. There may be great necessity for incurring expense, on the credit of the fund, before it is actually received by the treasurer. The order becomes evidence of debt, available against the plantation, if not paid, when demanded. The rights of the holder are not to be impaired by any contingency, by which the collection may be delayed or defeated. He is not responsible for any irregularity, or want of fidelity in the officers charged with the collection.
*299In the case before us, the order was drawn in October, 1835. Assessments for money due from non-residents, for delinquency in the payment, of their highway tax of the preceding year, to a greater amount than the order, had then been for some months in the hands of the collector. The order then was properly drawn, and the defendants rightfully charged,

Judgment for the plaintiff.